Citation Nr: 0207434	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  95-36 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by joint and muscle pains.  

2.  Entitlement to service connection for a disorder 
manifested by headaches.  

3.  Entitlement to service connection for a disorder 
manifested by dizziness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1981 to 
March 1982 and from October 1990 to May 1991.  Evidence in 
the claims file reflects that he had 21 years of service in 
the National Guard.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in March 1999 and 
June 2000 for additional development.  


FINDINGS OF FACT

1.  The appellant had active military duty in Southwest Asia 
from January 4 to April 1991.  

2.  The appellant's joint and muscle pains are shown to be 
associated with early rheumatoid arthritis, which was not 
present in service or within the first year after his 
separation from active duty in May 1991.  

3.  The appellant is shown to have a tension headache 
disorder, which was not present in service or for several 
years after his separation from active duty in May 1991.  

4.  The appellant is shown to have benign positional vertigo, 
which was not present in service or for several years after 
his separation from active duty in May 1991.  

CONCLUSIONS OF LAW

1.  The appellant's joint and muscle pains are not shown to 
be due to undiagnosed illness as a result of service in the 
Southwest Asia during the Persian Gulf War. 38 U.S.C.A. § 
1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 
(2001).  

2.  The appellant's rheumatoid arthritis was not incurred in 
or aggravated by wartime service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991 & Supp 2001); 
38 C.F.R.§§ 3.303, 3.307, 3.309 (2001).  

3.  The appellant's headaches are not shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia during the Persian Gulf War. 38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

4.  The appellant's tension headache disorder was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  

5.  The appellant's dizziness is not shown to be due to 
undiagnosed illness as a result of service in the Southwest 
Asia during the Persian Gulf War.  38 U.S.C.A. § 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.317 (2001).

6.  The appellant's benign positional vertigo was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he has undiagnosed illness that 
are manifested by joint and muscle pains, headaches, and 
dizziness, and which resulted from his service in Southwest 
Asia during the Persian Gulf War.  

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the March 1995 rating 
decision, the September 1995 Statement of the Case (SOC) and 
the Supplemental Statements of the Case (SSOCs), issued in 
March 1998, January 2000, and October 2001, notified the 
appellant of the evidence necessary to substantiate his claim 
for service connection for disorders manifested by joint and 
muscle pain, headaches, and dizziness, due to an undiagnosed 
illness, and of the applicable laws and regulations.  The 
Board concludes that the discussions in the rating decision, 
the SOC, and the SSOCs adequately informed the appellant of 
the evidence needed to substantiate his claims and complied 
with VA's notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records, along with VA and private medical treatment 
records.  Further, in keeping with the duty to assist, the 
appellant was provided VA examinations in April 1999, August 
2000, September 2001, and June 2001.  The Board notes that he 
and his father presented testimony regarding his claims at a 
November 1998 Travel Board hearing.  Although he indicated at 
that Travel Board hearing that his treating physician at a VA 
clinic in Huntsville, Alabama, told him that his illnesses 
were attributable to his service in Southwest Asia during the 
Persian Gulf War, review of the outpatient records from that 
physician does not show any medical opinion linking the 
appellant's problems with joint and muscle pains, headaches, 
and dizziness to his Persian Gulf service.  Thus, the Board 
does not find that he has identified any additional records 
that may still be outstanding.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to his case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Having determined that the notice and procedural requirements 
of the VCAA have been met with respect to the appellant's 
claims of entitlement to service connection for joint and 
muscle pain, headaches, and dizziness due to an undiagnosed 
illness, the Board will address the merits of those claims.  
Service connection for a Persian Gulf veteran's undiagnosed 
illness may be established upon showing that the veteran 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph 38 C.F.R. § 3.317 (b), provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2001; and cannot 
be attributed to any known clinical diagnosis by history, 
physical examination, and laboratory tests.  38 C.F.R. § 
3.317(a)(1).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2).  Further, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  38 C.F.R. § 
3.317(a)(3).  

For the purposes of 38 C.F.R. § 3.317(a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is affirmative evidence that (1) an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

It must be emphasized that the provisions of 38 C.F.R. § 
3.317, whereby service connection for undiagnosed illnesses 
due to Persian Gulf War service is authorized, stipulates 
that the disabilities for which such benefits are sought are 
limited to those that have not been attributed to any known 
clinical diagnosis by history, physical examination or 
laboratory tests.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran had active and continuous military service for 90 
days or more during a period of war, or during peacetime 
after December 31, 1946, and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

I.  Joint and Muscle Pains

The medical evidence presented in this case includes VA 
medical records that show the appellant was treated for 
complaints of joint pains and muscle aches on several 
occasions between 1994 and 1998.  A June 1994 record noted an 
impression of questionable rheumatoid arthritis.  

At a January 1995 VA medical examination, the appellant 
indicated that he experienced pains in several joints, along 
with severe muscle aches and pains.  A diagnosis of 
musculoskeletal pains was reported.  

In a November 1996 statement, the appellant's mother 
described the appellant's complaints of joint and muscle 
pains after returning from the Persian Gulf War.  

The appellant underwent a VA joints examination in March 
1997, and his complaints of joint pain were diagnosed as 
arthralgias.  

At the November 1998 Travel Board hearing, the appellant and 
his father provided testimony regarding his problems with 
joint and muscle pains since service, which were described as 
pain, sometimes severe, in the shoulder, elbow, hip, knee, 
and ankle joints.  

At an April 1999 VA medical examination, the appellant 
complained of multiple arthralgias.  The examiner noted that 
the appellant had a positive RA of one to 640, indicating a 
serial positive arthritis. The examiner felt that the 
positive RA would account for the appellant's joint pains, 
although the etiology was not clear.  

An August 2000 VA general medical examination report noted 
the appellant's complaints of joint pains, for which the 
impression was polyarthralgias.  The examiner indicated that 
he did not find any undiagnosed illness, but referenced a 
contemporary VA joints examination for further opinion.  That 
August 2000 VA joints examination diagnosed the appellant's 
complaints of joint pains as arthralgias of the wrists, 
elbows, knees, hips, and ankles, with no loss of function due 
to pain.  

In June 2001, the medical evidence in the claims file was 
reviewed by a VA physician for the purpose of clarifying the 
cause of appellant's diffuse arthralgias that he had 
complained about since returning from the Gulf War and which 
had been noted initially on the Gulf War Registry examination 
in April 1994.  The physician noted that the appellant had 
been referred to Rheumatology, at which time the diagnosis 
had been early rheumatoid arthritis, and that his RA factor 
had been positive at 1:160, with a negative ANA.  The 
physician opined that it appeared that the appellant had 
early rheumatoid arthritis associated with significant 
arthralgias but no synovitis at the point of examination.  

Because the medical evidence presented in this case 
associates the appellant's joint and muscle pains with a 
known clinical diagnosis, early rheumatoid arthritis, and 
there is an absence of affirmative evidence to contradict 
such a diagnosis, the Board finds that the preponderance of 
the evidence is against the appellant's claim that his joint 
and muscle pains are attributable to an undiagnosed illness.  
Therefore, entitlement to service connection for joint and 
muscle pains pursuant to the criteria of 38 C.F.R. § 3.317 is 
not warranted, as such may not be granted where the 
symptomatology may be attributed to a known clinical 
diagnosis.  

The Board also notes that the service medical records do not 
reveal any complaint or finding of joint and muscle pains.  
He indicated that he had no history of arthritis or joint 
abnormality when he underwent examination in March 1991 prior 
to leaving Southwest Asia.  The evidence does not demonstrate 
any manifestation of arthritis within the first year after 
the appellant's separation from active duty in May 1991.  
Hence, there are no clinical findings that would permit the 
Board to grant service connection for rheumatoid arthritis as 
being incurred in service (including the presumption of 
service incurrence).  

As noted above, lay statements and testimony at a personal 
hearing, associating the appellant's joint and muscle pains 
with an undiagnosed illness, have been introduced into the 
record.  However, those statements and testimony do not 
qualify as competent medical evidence supporting the 
appellant's contentions regarding his claim of entitlement to 
service connection for joint and muscle pains due to an 
undiagnosed illness because the persons providing such lay 
statements, including the appellant, have not shown, nor 
claimed, that they are medical experts, capable of rendering 
medical opinions.  Therefore, such opinions are insufficient 
to demonstrate that the appellant's joint and muscle pains 
are due to an undiagnosed illness, or that the early 
rheumatoid arthritis to which the arthralgias and myalgias 
are attributable is related to active duty.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  


II.  Headaches

The medical evidence in this case shows that the appellant 
has complained of headaches since May 1994.  At the January 
1995 VA examination, he gave a history of thrice-weekly 
headaches since returning from Southwest Asia.  

In her November 1996 statement, the appellant's mother 
described the appellant's complaints and problems with 
headaches since returning from Southwest Asia, as did the 
testimony from the appellant and his father at the November 
1998 Travel Board hearing.  

The August 2000 VA general medical examination diagnosed the 
appellant's complaints of headaches as tension headaches.  
The examiner at a September 2000 VA neurological examination, 
performed in conjunction with the August 2000 VA medical 
examination, diagnosed the appellant with a headache disorder 
that had features of migraine.  

The VA physician who reviewed the medical evidence in June 
2001 noted that the appellant's chronic headaches had been 
attributed to muscle contraction or tension headaches.  

Because the medical evidence presented in this case 
associates the appellant's headaches with a known clinical 
diagnosis, a tension headache disorder, and there is an 
absence of affirmative evidence to contradict such a 
diagnosis, the Board finds that the preponderance of the 
evidence is against the claim that the appellant's headaches 
are attributable to an undiagnosed illness.  Therefore, 
entitlement to service connection for headaches pursuant to 
the criteria of 38 C.F.R. § 3.317 is not warranted, as such 
may not be granted where the symptomatology may be attributed 
to a know clinical diagnosis. 

The service medical records reveal no complaint or finding of 
headaches.  At his March 1991 examination prior to leaving 
Southwest Asia, the appellant indicated that he had no 
history of frequent or severe headaches.  The appellant's 
initial complaint of headaches was several years after his 
May 1991 separation from active duty.  Hence, there are no 
clinical findings that would permit the Board to grant 
service connection for a tension headache disorder as being 
incurred in service.  

As noted above, lay statements and testimony at a personal 
hearing, associating the appellant's headaches with an 
undiagnosed illness, have been introduced into the record.  
However, those statements and testimony do not qualify as 
competent medical evidence supporting his contentions 
regarding his claim of entitlement to service connection for 
headaches due to an undiagnosed illness because the persons 
providing such lay statements have not shown, nor claimed, 
that they are medical experts, capable of rendering medical 
opinions.  Therefore, such opinions are insufficient to 
demonstrate that the appellant's headaches are due to an 
undiagnosed illness, or that the tension headache disorder to 
which the headaches are attributable is related to active 
duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

III.  Dizziness

The medical evidence since service, including the January 
1995 VA medical examination report, includes the appellant's 
complaints of dizziness.  The Board notes that the November 
1998 Travel Board testimony included discussion of the 
appellant's problems with dizziness since service.  

At the August 2000 VA general medical examination, the 
appellant indicated that he had first noticed an occasional 
sensation of vertigo in 1991 that usually occurred during the 
day when he was active.  He stated that he was not taking 
medication for the symptoms which were on and off.  A 
diagnosis of benign positional vertigo was reported.  

The VA physician who reviewed the appellant's medical records 
in June 2001 noted that his occasional dizziness had been 
attributed to a diagnosis of benign positional vertigo.  

Because the medical evidence presented in this case 
associates the appellant's dizziness with a known clinical 
diagnosis, benign positional vertigo, and there is an absence 
of affirmative evidence to contradict such a diagnosis, the 
Board finds that the preponderance of the evidence is against 
the claim that his dizziness is attributable to an 
undiagnosed illness.  Therefore, entitlement to service 
connection for dizziness pursuant to the criteria of 
38 C.F.R. § 3.317 is not warranted, as such may not be 
granted where the symptomatology may be attributed to a know 
clinical diagnosis. 

The Board notes that the service medical records reveal no 
complaint or finding of dizziness.  The appellant indicated 
at the March 1991 examination prior to leaving Southwest Asia 
that he had no history of dizziness.  The evidence does not 
demonstrate any manifestation of benign positional vertigo 
until several years after the appellant's separation from 
active duty in May 1991.  Hence, the evidence does not permit 
the Board to grant service connection for benign positional 
vertigo as being incurred in service.  

As noted above, lay statements and testimony at the personal 
hearing, associating the appellant's dizziness with an 
undiagnosed illness, have been introduced into the record.  
However, those statements and testimony do not qualify as 
competent medical evidence supporting the appellant's 
contentions regarding his claim of entitlement to service 
connection for dizziness due to an undiagnosed illness 
because the persons providing such lay statements have not 
shown, nor claimed, that they are medical experts, capable of 
rendering medical opinions.  Therefore, such opinions are 
insufficient to demonstrate that the appellant's dizziness is 
due to an undiagnosed illness, or that the benign positional 
vertigo to which the dizziness is attributable is related to 
active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  



ORDER

Service connection is denied for disorders manifested by 
joint and muscle pains, headaches, and dizziness.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

